FILE COPY



       In re Kevin Lee
     GonzalesAppellant/s




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                               April 4, 2014

                                          No. 04-14-00226-CV

                                    IN RE Kevin Lee GONZALES

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On April 3, 2014, relator Kevin Lee Gonzales filed a petition for writ of mandamus and
motion for emergency temporary relief pending a ruling on the mandamus petition. The court has
considered the petition for writ of mandamus and is of the opinion that relator is not entitled to
the relief sought. Relator has the burden of providing this court with a record sufficient to
establish his right to mandamus relief. See TEX. R. APP. P. 52.3(e), 52.7(a); Walker v. Packer,
827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Accordingly, the petition for writ of
mandamus and motion for emergency temporary relief are DENIED. See TEX. R. APP. P. 52.8(a).
The court’s opinion will issue at a later date.

           It is so ORDERED on April 4th, 2014.


                                                                   _____________________________
                                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court

1 This proceeding arises out of Cause No. 2011-CI-13231, styled In the Matter of the Marriage of Sandra Marie
Gonzales and Kevin Lee Gonzales and In the Interest of A.M.R.G. and N.G.L.G., Children, pending in the 288th
Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel Jr. presiding.